Citation Nr: 9920538	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1994.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to benefits under 38 U.S.C. Chapter 35.

In January 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the appellant submitted additional evidence.  As she has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1996.

2.  The immediate cause of the veteran's death was pulmonary 
embolus due to, or as a consequence of, metastatic 
adenocarcinoma. 

3.  Prior to his death, the veteran was not service-connected 
for any disabilities or disorders.

4.  There is no medical evidence showing that the pulmonary 
embolus that caused the veteran's death, or the metastatic 
adenocarcinoma that contributed to his death, developed 
during service or within one year of separation from service 
or was in any manner related to his service.

5.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

6.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, and 
there is no statutory duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The appellant filed a claim for service connection for the 
cause of the veteran's death in April 1996.  She stated that 
the veteran was diagnosed with a possible tumor in 1992.  The 
death certificate shows that the veteran died on March [redacted], 
1996.  The immediate cause of the veteran's death was 
pulmonary embolus due to, or as a consequence of, metastatic 
adenocarcinoma.  The approximate interval between onset of 
pulmonary embolus and death was five days.  The approximate 
interval between onset of metastatic adenocarcinoma and death 
was three months.

The veteran's service medical records did not show treatment 
for or diagnosis of pulmonary embolus or cancer.  An upper 
gastrointestinal series was conducted in February 1984 due to 
the veteran's complaints of indigestion.  This was normal.  
In 1992, the veteran complained that his food was getting 
stuck, and he also had symptoms such as heartburn.  The 
initial diagnosis was gastroesophageal reflux disease and 
esophageal spasms.  A gastrointestinal series and barium 
swallow were conducted in July 1992.  These tests were 
normal, with no abnormality of the esophagus, no hiatal 
hernia, and no ulcer.  In September 1992, he complained of a 
six-month history of dysphagia.  He also reported a fifteen-
year history of heartburn and reflux. The diagnosis was 
dysphagia and possibilities included peptic stricture, 
dysmotility, and tumor.  The examiner stated that it was most 
likely peptic stricture due to the veteran's reflux history.  
An esophagogastroduodenoscopy was conducted in September 
1992, which showed peptic stricture at the gastroesophageal 
junction and gastroesophageal reflux disease.  An October 
1992 treatment note indicated that the veteran had had marked 
improvement in his symptoms.  It was noted that he would 
likely need medication such as Zantac for the rest of his 
life.  Upon the veteran's retirement from service in 1993, it 
was noted that esophageal stricture had been diagnosed in 
1992.  It was also noted that he smoked one pack of 
cigarettes per day, and he had previously used chewing 
tobacco. 

In February 1996, the veteran was hospitalized at the 
Pensacola Naval Hospital for treatment of deep vein 
thrombosis of the left common femoral system and a 
mediastinal mass discovered on computer tomography (CT) scan 
of his chest.  He began having left leg pain and swelling in 
November 1995 and had also been evaluated for complaints of 
abdominal pain.  The veteran claimed his abdominal pain was 
due to intolerance of antibiotics.  A CT scan of the chest 
had shown bibasilar consolidation and pleural effusions with 
mediastinal adenopathy and mild splenomegaly.  Small cell 
carcinoma of the lung was suspected.  It was noted that an 
abdominal ultrasound conducted prior to the veteran's 
admission to this facility had been negative, and a CT scan 
of the pelvis and abdomen was normal.  A consultation was 
conducted for evaluation of the right paratracheal mass.  It 
was noted that he had right paratracheal and cervical mass 
either due to Hodgkin's versus non-Hodgkin's lymphoma or 
bronchiogenic carcinoma with nodal metastases.  The veteran 
had a history of cigarette smoking of 30-40 packs per year.  
He continued to smoke one pack of cigarettes per day, and he 
also used smokeless tobacco. 

Chest x-rays showed linear atelectasis over both lower lung 
fields with a right pleural effusion and atelectasis.  There 
was a right paratracheal mass effect extending from the 
azygous region superiorly to the paratracheal area.  CT scan 
of the thorax showed atelectatic changes in the right and 
left base with pleural effusion.  There were no periaortic 
lymph nodes present on the abdominal sections.  No abscesses 
or masses were appreciated of the abdomen cuts.  The examiner 
concluded that the veteran most likely had Hodgkin's or non-
Hodgkin's lymphoma within a hypercoagulatable state.  He had 
progressed from a symptomatic standpoint with complaints of 
dyspnea, cough, and scant hemoptysis, which suggested 
recurrent pulmonary emboli.  There was an outside chance that 
the veteran had bronchiogenic carcinoma with nodal 
metastasis, but the examiner felt this was less likely.  The 
testicular examination was normal, so the presence of 
testicular carcinoma was doubtful.  He could also have a 
primary germ cell tumor of the mediastinum; however, the 
location would typically be the anterior mediastinum rather 
than paratracheal.  Keratoma/thymoma would also be expected 
to be anterior mediastinal rather than right paratracheal.  

William Shanahan, M.D., treated the veteran at Sacred Heart 
Hospital in March 1996.  The veteran had a history of deep 
venous thrombosis of the left lower extremity and recurrent 
pulmonary emboli despite treatment.  A large right 
supraclavicular lymph node was excised, but the veteran 
thereafter expired.  After his death, the pathology report 
indicated that the lymph node showed extensive infiltration 
by mucinous secreting adenocarcinoma that had metastasized.  
The primary sites for the cancer included the lungs, stomach, 
pancreas, and colon.  Dr. Shanahan noted the veteran's long 
history of ulcer-like symptoms for which he took Tums.  The 
possibility of a previously unrecognized stomach cancer 
existed.  However, the veteran's chest x-ray was definitely 
abnormal, and the possibility of lung cancer also existed.  
An autopsy had not been conducted due to the veteran's 
wishes, so any discussion of the possible primary site for 
the malignancy was "purely speculative."  

The discharge summary from Sacred Heart Hospital indicated 
that the veteran was transferred to that facility from 
Pensacola Naval Hospital after diagnosis of progressive 
pulmonary emboli.  He had a two-month history of progressive 
deep venous thrombosis of the left lower extremity.  
Consultation reports indicated that since November 1995, the 
veteran had had left leg pain and edema, and he thereafter 
developed intermittent dyspnea and some chest discomfort.  He 
had also had two bouts of severe abdominal pain of 
unexplained etiology, including one in February 1996.  He had 
some right cervical and supraclavicular lymphadenopathy, and 
a large lymph node was biopsied, as discussed above.  

It was noted that after the veteran's death, the appellant 
reported that he had a long history of epigastric abdominal 
pain, indigestion, and ingestion of Tums, so a gastric 
carcinoma was a possibility.  There were also extensive 
infiltrates in both lungs on chest x-ray, and another 
possibility of adenocarcinoma of the lung could be 
considered.  The veteran had been a cigarette smoker.  The 
reports of the chest x-rays conducted during this period of 
hospitalization showed (1) bibasilar effusions with adjacent 
infiltrate or atelectasis, and (2) peripheral opacifications 
which given history may represent areas of pulmonary infarct.  
A consultation report from Andrew Kees, D.O., indicated that 
there was a question of a mass in the veteran's lung that may 
represent a primary.  Dr. Kees' diagnosis was undiagnosed 
malignancy, possibilities include primary lung cancer, 
Hodgkin's, or non-Hodgkin's lymphoma.  Discharge diagnoses 
shown on the discharge summary included multiple pulmonary 
emboli and metastatic adenocarcinoma of unknown primary.  

The appellant argues that the veteran's cancer was of the 
stomach.  She argues that symptoms of stomach cancer are 
similar to those of peptic ulcer disease.  She maintains that 
the miliary failed to explore the possibility of the tumor 
noted in the veteran's service medical records and that this 
contributed to his death.  She states that if more tests were 
conducted during service, a tumor would have been found.  She 
testified that the veteran continued to have difficulty 
swallowing food after his retirement from service.  He had 
started having difficulty walking around Thanksgiving of 
1995.  Dr. Shanahan had told the appellant that there was a 
possibility that the tumor diagnosed in 1992 was the 
beginning of the veteran's cancer.  She stated that research 
she had done had shown that the cancer would progress within 
3-4 years if not diagnosed.  In support of her claim, the 
appellant submitted information on esophageal adenocarcinoma 
and esophageal tumors that her daughter had researched.  


II. Legal Analysis
A.  Cause of death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for various 
cancers (i.e., malignant tumors and Hodgkin's disease) may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's pulmonary embolus that 
caused his death was incurred in service.  There is no 
medical evidence of record that renders plausible a claim for 
direct service connection on the theory that the veteran 
developed pulmonary emboli during his military service.  His 
service medical records showed no treatment for this 
condition, and the first evidence of record showing the 
presence of pulmonary emboli was shortly before the veteran's 
death in 1996, which was approximately 23 months after his 
military service.  The record lacks evidence of a nexus, or 
link, between pulmonary embolus and the veteran's active 
service.  There are no medical opinions of record relating 
this condition to an event in service.

Rather, the appellant argues that the veteran should have 
been service connected for the metastatic adenocarcinoma that 
contributed to his death.  She argues that he had stomach 
cancer and that this condition was misdiagnosed during 
service as peptic disease.  However, the medical evidence of 
record does not render such a claim plausible, on either a 
direct or presumptive basis.  

The veteran is not entitled to presumptive service connection 
for the metastatic adenocarcinoma that contributed to his 
death.  The medical evidence does not show that this 
condition was manifested within one year of his retirement 
from service.  He was first found to have suspected cancer in 
February 1996, shortly before his death, which was 23 months 
after service.  The earliest date that might be established 
for onset of cancer is three months prior to death, according 
to the death certificate.

As to the appellant's argument that the veteran was diagnosed 
with a tumor during service, the service medical records do 
not support such a contention.  The service medical records 
merely noted the possibility that a tumor might be the cause 
of the veteran's symptoms.  The physician concluded, however, 
that peptic stricture was the most likely cause of the 
veteran's symptoms.  That conclusion was subsequently 
supported by the esophagogastroduodenoscopy, which showed 
peptic stricture.

As discussed above, Dr. Shanahan concluded that the 
possibility that the veteran had previously unrecognized 
stomach cancer existed.  In the circumstances of this case, 
Dr. Shanahan's opinion is insufficient to well ground this 
claim for the following reasons.  First, Dr. Shanahan did not 
provide any support for his conclusions.  By using a term 
such as "possibility," without supporting clinical data or 
other rationale, Dr. Shanahan's opinion alone is too 
speculative to provide the degree of certainty needed for 
medical nexus evidence.  Bloom v. West, 12 Vet App 185 
(1999).  

Furthermore, there is nothing in the record that could 
support Dr. Shanahan's opinion.  Several tests were 
conducted, such as CT scans and ultrasound of the abdomen, 
during the veteran's 1996 hospitalizations, and none of the 
test results indicated the possibility of stomach cancer.  In 
fact, there were no periaortic lymph nodes present on the 
abdominal sections, and no abscesses or masses were 
appreciated of the abdomen cuts.  Several other medical 
professionals concluded that the veteran likely had Hodgkin's 
or non-Hodgkin's lymphoma.  No medical professional has 
related either of these conditions to the veteran's active 
service in any manner.  Several medical professionals also 
discussed the likelihood that the primary source of the 
veteran's cancer was the lungs.  The pathological report did 
not rule out the lungs as a possible source, and chest x-rays 
were abnormal.  The veteran's history of cigarette smoking 
and use of smokeless tobacco was frequently discussed in the 
medical records.  

Dr. Shanahan also recognized the possibility that the veteran 
could have had lung cancer.  His opinion was essentially that 
the source of the veteran's cancer might have been the 
stomach or the lungs, which amounts to no opinion at all.  
When a medical professional is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

The fact remains that despite several consultations and 
tests, the source of the veteran's cancer remained unknown.  
Dr. Shanahan stated that since an autopsy was not conducted, 
any discussion of the possible primary site for the veteran's 
cancer is purely speculative.  This is crucial.  Dr. Shanahan 
was unable to render an opinion as to the source of the 
veteran's cancer, as every other medical professional has 
also been unable to do.  Dr. Shanahan admitted that his 
opinion was speculative since there was no objective medical 
evidence upon which to base the opinion, and a speculative 
medical opinion is insufficient to well-grounded a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  There is no 
medical evidence plausibly indicating a relationship between 
the metastatic adenocarcinoma that contributed to his death 
and a disease or injury incurred in service.

The Board is cognizant of the fact that the appellant 
maintains that the veteran's death was related to his miliary 
service.  However, she is not competent to render such an 
opinion.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Consequently, her 
statements regarding the cause of the veteran's death are 
insufficient to establish a well-grounded claim for service 
connection for pulmonary embolus, metastatic adenocarcinoma, 
or the cause of the veteran's death.  Therefore, the claim 
must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's metastatic adenocarcinoma developed within one year 
of his separation from service, or (2) that his pulmonary 
embolus or metastatic adenocarcinoma was connected to any 
disease or injury during service or that .  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

B.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.807 (1998).  

As noted above, the veteran died approximately 23 months 
after service due to a nonservice-connected disability.  
Since service connection has not been established for the 
cause of the veteran's death, it follows that the appellant 
is not entitled to the Dependents' Educational Assistance on 
this basis.  At the time of the veteran's death in March 
1996, he was not service-connected for any disability or 
disorder.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

